NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
ROGER TUDOR,
Petitioner,
V.
DEPARTMENT OF THE TREASUR_Y,
Respondent.
2009-3237
Petition for review of the Merit Systems Protection
Board in DA0752080172-I-1.
ON MOTION
Before PROST, Circuit Judge
0 R D E R
Roger Tudor moves to supplement the record to in-
clude a written transcript from the official audio tran-
script of a hearing before the Merit Systems Protection
Board and also moves for an extension of time to file his
reply brief The Department of the Treasury opposes the
motion to supplement the record.

TUDOR V. TREASURY 2
The court grants Tudor’s motion to supplement the
record. However, the merits panel is of course free to
disregard or strike any references to the transcript in the
briefs
Accordingly,
IT Is ORDERE:o THAT:
(1) The motions are granted Tudor’s reply brief is
due within 21 days from the date of filing of this order.
(2) A copy of this order shall be transmitted to the
merits panel assigned to hear this case.
FOR THE COURT
UCT 04 2010
/sf J an Horbaly
Date J an Horbaly
Clerk
cc: Lawrence A. Berger, Esq. FlLED
MattheW H. Solomson, Esq. on
319 0CT. 04 2010
1AN HORBALY
CLERK